IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,521-02


EX PARTE EVERITT HANSEL HOWARD, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1006165D
IN THE 213TH DISTRICT COURT FROM TARRANT COUNTY 


Per curiam.

SUPPLEMENTAL ORDER

	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of
the offense of robbery by threats and sentenced to sixty years' imprisonment. 
	On September 24, 2009, a timely order designating issues was signed by the trial
court. This Court received the habeas application on October 1, 2009.  The habeas record had
been forwarded to this Court prematurely. On November 4, 2009, we remanded this
application to Tarrant County to allow the trial judge to complete an evidentiary investigation
and enter findings of fact and conclusions of law.  The application has not yet been
forwarded back to this Court.
 This application will be held in abeyance until the trial court has resolved the fact
issues.  The issues shall be resolved within 30 days of this order.  If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court. A
supplemental transcript containing all affidavits and interrogatories or the transcription of the
court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within
60 days of the date of this order.  Any extensions of time shall be obtained from this Court. 
Filed: June 30, 2010
Do not publish